Citation Nr: 1341384	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease from a traumatic injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge, who is no longer employed by the Board.  A transcript of this hearing is associated with the claims file.  In October 2013, the Veteran was offered an opportunity to testify as to the issue on appeal before another Veterans Law Judge, in accordance with 38 C.F.R. §§ 20.707 and 20.717 (2013).  He did not respond to this letter and, therefore, no further hearing is necessary. 

The Board remanded this issue for further development in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an October 2011 report, a VA examiner opined that the Veteran's current degenerative spinal disc conditions were not caused by service because they were unlikely related to the single traumatic incident involving the hatch door.  The examiner further opined that a preexisting thoracic scoliosis was not aggravated beyond its natural progression by in-service injury because there was no evidence of significant scoliosis on current X-rays.  

The October 2011 VA examiner does not appear to have considered lay evidence concerning continuing back pain after the in-service injury.  Further, the Veteran provided additional information in an October 2011 statement concerning the nature of the 1995 and 1996 episodes of low back pain in his private records.  

In a March 2011 record, a private provider stated that the Veteran had low back pain with degenerative disc disease at L5-S1 greater than L4-L5 and scoliosis, based on X-ray results.  The provider stated that the Veteran's "pain may be related to a fall while in the [N]avy and following injuries."  

VA must ensure that any medical examination or opinion that is provided when developing a claim is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (overruled on other grounds).  
 
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including this remand and access to pertinent electronic records, to the October 2011 VA examiner.  If that examiner is no longer available, the entire file should be forwarded to another appropriate examiner for an opinion.  (The Veteran should be scheduled for a new VA examination only if a full examination is deemed necessary by the examiner.)  Review of the claims file should be noted.  

   The examiner should respond to the following:

(a)  Was the Veteran's preexisting thoracic scoliosis aggravated (meaning permanently worsened beyond the natural progress of the condition) as result of injury during service to result in the current back disability?  There must be clear and unmistakable evidence to say that the preexisting thoracic scoliosis was not aggravated beyond its normal progression.  

If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record.  

(b)  With regard to any currently diagnosed back disability that is not related to thoracic scoliosis, to include degenerative disc disease of the lumbar spine, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred as a result of service?  

Also, did any diagnosed arthritis of the spine manifest during service, or to a compensable degree within one year after the Veteran's separation from service (by September 1993)?

In responding to all of the above, consideration should be given to the injury involving the hatch door, as well as the Veteran's reports of continuing back pain and other symptoms after that time.  The examiner should also consider the other pertinent lay and medical evidence, including post service medical records and VA and private opinions.  

The examiner must provide a complete rationale for any opinion offered.  The Veteran's statements as to the onset and timing of his symptoms cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any additional information or evidence is necessary.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

